Exhibit 10.11a

Hot Topic Inc., Director Compensation

(As revised March 17, 2010)

Cash Compensation:

 

MEETINGS

   PER MEETING
FEE      

Board

    

Chair (In-person meeting)

   $ 13,000  

Member (in-person meeting)

   $ 10,000  

Telephonic meetings (all directors)

   $ 2,000  

Audit Committee

    

Chair

   $ 2,500   (+$ 10,000/Qtr. ) 

Member

   $ 1,500  

Governance & Nominating Committee

    

Chair

   $ 2,500   (+$ 2,500/year ) 

Member

   $ 1,000  

Compensation Committee

    

Chair

   $ 2,500   (+$ 16,000/year ) 

Member

   $ 1,000  

Other Compensation:

Automatic Options:

 

New Director Grant:

   10,000 options

Continuing Director Grant:

   2,500 options

Continuing Chair Grant:

   3,750 options

Discretionary Options:

Continuing Director Grant: The number of shares which will, including the
automatic grant, provide a $60,000 aggregate grant, using the Black Scholes
model.

Continuing Chair Grant: The number of shares which will, including the automatic
grant, provide an $80,000 aggregate grant, using the Black Scholes model.

Stock Bonus Award:

Director Award: The number of shares equal to $25,000 divided by the share price
determined as of the date of grant.

Chair Award: The number of shares equal to $30,000 divided by the share price
determined as of the date of grant.